Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 12/21/2021. Claims 1, 5-6, and 10-11 are allowed. Claims 2-4 and 7-9 have been cancelled by applicant. The examiner acknowledges applicant’s amendments of claims 1 and 6. The previous 103 rejections have been withdrawn due to due to applicant’s cancelled and amended claims.

Reasons for Allowance
Claim 1, 5-6, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with the amendments and applicant remarks.
There is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, regarding a vertical reciprocating conveyor and specifically a pair of pivot brackets each mounted to a lower end of one of the pair of spaced uprights, each of the pivot brackets including a pair of spaced arms that extend perpendicular to the pair of spaced uprights; and a carriage deck including a pair of spaced side beams and a platform mounted between the pair of side beams, wherein the pair of side beams define an entire width of the carriage deck, 
The prior art Lutz (US Patent No. 5,782,317) a vertical reciprocating conveyor (Figure1 element 10) comprising: a frame (element 12) including a pair of spaced vertical rails (elements 26, 28, 30, and 32, see also col. 3, ll. 25-27); a carriage assembly (elements 14, 16, and 18) movable along the pair of spaced vertical rails and a drive mechanism (elements 20, 22, 24) operable to move the carriage along the pair of spaced vertical rails between a plurality of vertical positions, and wherein the carriage assembly comprises: a pair of spaced uprights and a carriage deck (element 118) including a pair of pivot brackets (element 170 and 172).  However, Lutz utilizes a pair of cylinder hinge drives (elements 122 and 124) mounted on the carriage and connected to a pair of brackets (element 170 and 172) in order to raise the carriage deck (element 118) from an operation condition to a storage position.
The above reference does not disclose or suggest a pair of pivot brackets each mounted to a lower end of one of the pair of spaced uprights, each of the pivot brackets including a pair of spaced arms that extend perpendicular to the pair of spaced uprights; and a carriage deck including a pair of spaced side beams and a platform mounted between the pair of side beams, wherein the pair of side beams define an entire width of the carriage deck, thus allowing the side beams are pivotable between the pair of spaced arms of the pivot brackets and are movable between an operating condition and a storage condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 13, 2022